DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. A more descriptive title is requested that provides an indication of the inventive matter since multipass spectroscopy cells are old and well known and the amount of prior art is large. As such the present title has little informative value.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0259452) in view of Miron (US 2016/0084757) and Official Notice. 
	Li shows an optical cell (e.g. Fig. 1a) comprising:
a first end (left side where light source 2 is located) comprising a first substrate;

a first series of reflectors (mirrors 4 on left side) at the first end, the reflectors of the first series being spaced apart from one another and aligned with one another on the first end (see mirrors 4 in Fig. 1a), the first series of reflectors including adjacent reflectors that include a first reflector and a second reflector adjacent thereto with no reflector between the first reflector and the adjacent second reflector (see gap between each mirror), each reflector of the first series comprising a planar reflection face, the planar reflection faces of the adjacent reflectors of the first series being co- planar with or parallel to one another; 
a second series of reflectors (mirrors 4 on the right side) on a surface of the second substrate at the second end, the reflectors of the second series being spaced apart from one another and aligned with one another on the second end, the second series of reflectors including adjacent reflectors that include a first reflector and a second reflector adjacent thereto with no reflector between the first reflector and the adjacent second reflector, each reflector of the second series comprising a planar reflection face, the planar reflection faces of the adjacent reflectors of the second series being co-planar with or parallel to one another (the reflectors are shown to be coplanar/parallel); 
an inlet (10) for an incident energy beam; 
an outlet (11) for a resulting energy beam, a beam path defined between the inlet and the outlet, the beam path comprising a plurality of passes across a length of the cavity, each pass beginning or ending at a reflection face of a reflector, the beam path at the inlet being parallel to the beam path at the outlet.

Miron shows a gas cell absorption spectroscope where the gas cell substrates are made of corrosion resistant material, for example, such as stainless steel, alumina silicate, ceramics, glass ceramics, high density magnesium oxide, or other corrosion resistant materials [0077]. Miron also teaches that fused silica, silicon, and germanium are also corrosion resistant [0077].
At the time of filing of the claimed invention, it would have been obvious to use geranium for the gas cell of Li in order to make the gas cell corrosion resistant. Applicants disclose that geranium is a suitable material for the present invention and is therefore understood to be “transparent to a wavelength of electromagnetic energy of from far infrared to extreme ultraviolet” as claimed. 
Li also does not explicitly show the number of passes to be a prime number. The number of passes in the embodiment shown by Li is 9 and Li does not teach that the number of passes must be non-prime. Being that nearly half the numbers near 9 are prime numbers (e.g. 2, 3, 5, 7, 11, 13, 17, and 19), it would be obvious the make the number of passes any of these prime numbers as there are a finite number of choices (either prime or non-prime) with nearly half the numbers near 9 being a prime number. In addition Li does not teach to use only non-prime numbers. In other words, Li anticipates both prime and non-prime number of passes.

9. The optical cell of claim 1 further comprising a sample inlet (8) configured to deliver a fluid sample to the cavity.



11. The spectroscopy system of claim 10, wherein the electromagnetic radiation source comprises a laser [0083].  

13. The spectroscopy system of claim 10, wherein the electromagnetic radiation source comprises a broadband light source [0083].  

14. The spectroscopy system of claim 10, wherein the electromagnetic source comprises an infrared light source, an ultraviolet light source, a visible light source, or a combination thereof [0084].

15. The spectroscopy system of claim 10, wherein the spectrometer comprises an absorbance spectrometer (Li discloses the gas analyzer is based on optical absorption [0078] and thus the spectrometer as discussed above for claim 10 would be an absorption spectrometer.  
With respect to claim 16, the recited process flows from the function of the elements discussed for claim 1 above.



19. The method of claim 16, wherein the fluid sample is a liquid sample, a gaseous sample (see title), a plasma sample, or a combination thereof.  


Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Miron as applied to claim 1 above, and further in view of Admitted Prior Art.
Li and Miron show all the features as discussed for claim 1 above but do not show the size of the absorption cell being less than 500 milliliters.  Official Notice is taken that making absorption cells compact with long path lengths were well known.
With respect to claims 4, 6, and 7, at the time of filing of the claimed invention, it would have been obvious to make the cell cavity with a small volume including less than 500 milliliters, or a small center to center distance including less than 10mm, height less than 4mm in order to make the cell compact in size.
With respect to claim 5, at the time of filing of the claimed invention, it would have been obvious to have a large total path length, including more than 2 meters, in order to increase absorption and thus improve sensitivity of the gas monitor.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Miron as applied to claim 11 above, and further in view of Lee et al. (US 5,445,964).
Li and Miron show all the elements as discussed for claim 11 above but do not show the laser to be a tunable infrared laser.
	Lee shows spectroscopy where an infrared tunable diode laser is used as the light source for its high spectral power density and spectral resolution (col. 3, ll. 37-42). At the time of filing of the claimed invention, it would have been obvious to use a tunable infrared laser for its versatility (col. 6, ll. 67-68) and its resolution.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Miron as applied to claim 16 above, and further in view of Mortensen et al. (US 2017/0184520).
	Li and Miron show all the steps but do not show the sample being an actinide. Mortensen shows the desire to detect actinide elements (para. [0083]). At the time of filing of the claimed invention, it would have been obvious to try to detect for presence of actinide elements with the device of Li and Miron.
Response to Arguments
The objection to the drawings and rejection of claim 8 under 35 U.S.C. 112 have been withdrawn.
In arguing the proposed combination of Li and Miron for previous pending claim 2, Applicant agues that at most, Miron “would instruct one of skill in the art of the advantages of incorporating a secondary closed gas cell with transparent ends within the gas analyzer of Li et al.”. This is not found persuasive because it does not address the motivation identified in the Office action by showing reasons why the motivation is not valid or that the proposed combination would not yield the limitations as claimed. The fact that Miron teaches the mirrors being outside the gas cell is not only teaching. One must consider everything taught by Miron.

As to Applicant’s arguments pertaining to the number of passes being a prime number and that Li’s 9 passes is not a prime number, the Examiner apologizes for the mistake and being unable to remember that 9 is divisible by 3. The new grounds of rejection has addressed the number of passes being a prime number. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886